Citation Nr: 1141469	
Decision Date: 11/08/11    Archive Date: 11/21/11

DOCKET NO.  09-09 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to waiver of an overpayment of VA pension benefits in the amount of $9,816, including preliminarily considering the validity of the debt.


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel



INTRODUCTION

The appellant served on active duty from June 1972 to July 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 determination by the Committee on Waivers and Compromises (Committee) at the Department of Veterans Affairs (VA) Regional Office and Insurance Center in Philadelphia, Pennsylvania (RO).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Committee has determined that, due to bad faith, the appellant is precluded from waiver of recovery of an overpayment of VA pension benefits in the amount of $9,816.  See 38 C.F.R. § 1.962(b) (2011).  The appellant has appealed this determination.

In pursuing this appeal, the appellant has also challenged the amount of debt owed.  For example, the appellant argues that no debt is due because he had not been informed of his inability to work while receiving VA pension benefits.  Alternatively, the appellant asserts that the amount of debt owed should be less as VA failed to timely notify him of the overpayment of benefits.  In another alternative argument, the appellant asserts that the true debt is $1,156 which is calculated by the amount that his income exceeded the maximum annual pension rate.

As demonstrated above, the appellant is disputing the validity of the outstanding $9,816 debt.  When the validity of the debt is challenged, a threshold determination must be made on that question prior to a decision on the waiver of indebtedness.  Schaper v. Derwinski, 1 Vet. App. 430, 434-35 (1991).  See also VAOPGCPREC 6-98 (July 24, 1998) (holding that when a Veteran challenges the validity of the debt and seeks waiver of the debt, the RO must first fully review the debt's validity and, if the office believes the debt to be valid, prepare a written decision fully justifying the validity of the debt before referring the waiver request to the Committee).  

By regulation, a debtor may dispute the amount or existence of a debt, which is a right that may be exercised separately from a request for waiver or at the same time.  38 C.F.R. § 1.911(c)(1).  The propriety and amount of the overpayment at issue are matters that are integral to a waiver determination.  See Schaper, 1 Vet. App. at 434. 

Because the Veteran has challenged the proper creation of the debt, further appellate review by the Board on the appellant's waiver claim must be deferred pending formal adjudication of his challenge to the validity of the debt.  Quite simply, resolution of the creation issue must precede consideration of the waiver issue. 

Accordingly, the case is REMANDED for the following action:

1.  Set forth in the record a written paid and due audit of the Veteran's VA pension benefits account for the period of the overpayment.  This audit should reflect, on a month-by-month basis, the amounts actually paid to the appellant, as well as the amounts properly due.  In addition, the audit should include the amount of the overpayment, if any, that may have been repaid by the appellant, as well as the terms for withholding monies to satisfy any debt.  A copy of this written audit should be placed in the claims file and another provided to the appellant and his representative, if any. 

2.  Adjudicate the issue of whether an overpayment of VA pension benefits in the amount of $9,816 was validly created.  If this issue is not decided in favor of the appellant, send the appellant and his representative, if any, a supplemental statement of the case containing a full and complete discussion of whether the overpayment of VA pension benefits in the amount of $9,816 was properly created.  The appellant must be given time to submit additional evidence and/or argument in response to the supplemental statement of the case before returning the claim, if not resolved, to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

